 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meaning of Section 2 (11) of the Act. Because of his supervisorystatus,we further find that under settled law the Petitioner is dis-qualified from filing the decertification petition?Accordingly, wegrant the Union's motion and dismiss the petition herein.'[The Board dismissed the petition.]2 Clyde J. Merris,77 NLRB 1875;Doak Aircraft Co., Inc.,107 NLRB 924. As groupleaders are supervisors within the meaning of the Act, we find that they are no longerappropriately a part of the counters' unit.3 In view of the disposition of this case, the Board does not rule upon the Union's othercontentions.F. M. REEVESAND SONS, INC.'andCHAUFFEURS, TEAMSTERS AND HELP-ERS, LOCAL UNION 492, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL,PETITIONER.Case No. 33-RC-487. January 11, 1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Byron E. Guse, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds that it will noteffectuate the policies of the Act to assert jurisdiction for the reasonsstated below :The Employer is a Texas corporation, with its principal officelocated in Pecos, Texas. It produces and mines sand, gravel, andconcrete aggregate, and sells ready-mixed concrete.The only plantinvolved in this proceeding is the Employer's operation located atRoswell, New Mexico.During the period of a year ending beforethe hearing, only the Employer's Pecos, Texas, operation made salesoutside the State of its location.These out-of-State sales amountedto approximately $15,700. In the same period, the Roswell, NewMexico, plant purchased goods shipped from outside the State ofNew Mexico in the sum of approximately $135,300.Freight chargeson these goods amounted to about $90,000.All of the Roswell plant'sannual sales of about $553,400 were to customers within the State ofNew Mexico; of this total, about $141,800 represented sales to con-tractors building and repairing streets and parts of highways in andnear Roswell, and about $83,500 was in sales to contractors for con-struction and repair work at the Walker Air Force Base.The Employer contends that it is not engaged in commerce withinthe meaning of the Act.Practically all of its sales are to within-the-I The Employer's name appearsas amended at the hearing.111 NLRB No. 25. F.M. REEVES AND SONS, INC.187State consumers.As noted, a portion of the Employer's sales, over$100,000 but less than $200,000 in value, are to contractors building andrepairing roads.These contractors are only engaged in within-the-State business.The Board has recently decided 2 that materials fur-nished by a quarrying and rock crushing company to a railroad arteryof interstate commerce are not "directly utilized" in the operation ofthe railroad, and therefore, for such a materials transaction, the ap-plicable volume test established in theJonesboro 3decision is $200,000.Similarly here, the road materials sold by the Employer are notdirectly utilized in the operational or functional use of roads.There-fore, as the value of the materials which the Employer furnished forhighway construction and repair is less than $200,000, such sales arenot sufficient to warrant assertion of the Board's jurisdiction.4Fur-thermore, we find that neither the Employer's operations as a multi-state enterprise 5 nor its operations affecting the national defense 6 aresufficient to justify assertion of our jurisdiction in this case.Accord-ingly, we shall dismiss the petition.'[The Board dismissed the petition.]MEMBER MURDOCK, concurring :Initially, I would have thought that the Employer's operations heremet one of the newJonesborotests for the assertion of jurisdiction.The Employer sold over $100,000 worth of sand, gravel, or ready-mixedconcrete to contractors which was used in the paving and constructionof streets and roads which are part of the State highway system.TheJonesborotest still provides for the assertion of jurisdiction over "anenterprise which furnishes goods or services to . . . instrumentalitiesor channels of commerce...." If the goods or services are "directlyutilized" in the "products, services, or processes of such enterprises,"they need only be valued at $100,000-otherwise $200,000.The Board,under the oldHollow Treestandard took jurisdiction over firms suchas this Employer when they supplied materials used on State highwaysystems (then in an amount of $50,000) such highway systems beingtreated as "instrumentalities of commerce."I would have thought that such things as ready-mixed concrete usedin roadbuilding are inescapably "directly utilized" in the highway, andthat the $100,000 test would therefore apply.However, my colleaguessay the road materials are not "directly utilized" in the "operationalor functional use of roads" so the $200,000 test is applicable and is not2 InG C McBride Company,110 NLRB 1255.JonesboroGrain Drying Cooperative,110 NLRB 481.IbidIbid.eMaytag Aircraft Corp.,110 NLRB 594.7Member Peterson, who dissented in the Jonesboro andMaytagcases cited,considershimself bound by the majority decisions therein. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDmet.The latter phrase is not one taken from the standards and I alsohave some doubts that the statement is true.Nevertheless, my col-leagues are unquestionably the authority on the meaning of standardswhich they framed over my dissent, and unless some compelling rea-son to the contrary appears, I am not disposed to dispute their inter-pretation of the meaning of phrases like "directly utilized" in the stand-ards.If, as has been said, crushed stone furnished for the railroadroadbeds is not "directly utilized" in the operations of a railroad, theholding here is consistent with that.Under the circumstances I ac-quiesce in the decision.COMFORT SLIPPERCORPORATION1andUNITEDSHOEWORKERSOFAMERICA,CIO,PETITIONER.CaseNo.1-RC775.January 12,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Francis Paone, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all production em-ployees of the Employer, excluding maintenance, shipping, receiving,and office clerical employees, guards, and supervisors.The Employerwould include the maintenance, shipping, and receiving employees, aswell as the seasonal employees as to whom the Petitioner took no po-sition, but otherwise agrees with the Petitioner's request.The Employer manufactures shoes at Fitchburg, Massachusetts.Itsmanufacturing operations are all located in a plant located onRiver Street, and in addition, it has a warehouse located on NocketStreet, about one-half mile from the plant, where raw materials andfinished shoes are stored.All production employees are located atthe River Street plant.1The name of the Employer appears as amended at the hearing2 After the close of the hearing, the Employer filed a "Motion to Incorporate AffidavitinRecord "In view of our findings herein we find it unnecessary to pass upon thismotion.111 NLRB No. 29.